   

wlio Ga FES Aaeid Cotta & mvs

Case 7:19-cr-00324-NSR Document 10 Filed 07/23/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—_ =_ iy — —_ =_ — — — — a _ _ - —_ x
UNITED STATES OF AMERICA
- VV. - : SUPERSEEDING
INDICTMENT
PHILLIP HESTER,
Si 19 Cr. 324 (NSR}
Defendant.
- - = - - =- — — = _ —_ — — —- - x
COUNT ONE

The Grand Jury charges:

L. On or about April 2, 2019, in the Southern
District of New York, PHILLIP HESTER, the defendant, knowing he
had previously been convicted of a crime punishable by
"imprisonment for a term exceeding one year, knowingly possessed
a firearm, to wit, a Taurus Model 709 slim pistol, 9mm caliber,
serial number TK055361, which previously had been shipped and
transported in interstate and foreign commerce.

(Title 18, United States Code, Section 922(q){1).)
COUNT TWO
The Grand Jury further charges:
2. On or about April 4 2019, in the Southern District of

New York, PHILLIP HESTER, the defendant, knowingly and corruptly
altered, destroyed, mutilated, and concealed records, documents

and other objects, with the intent to impair the objects’

 
Case 7:19-cr-00324-NSR Document 10 Filed 07/23/19 Page 2 of 3

integrity and availability for use in an official proceeding,
and otherwise obstructed, influenced, and impeded an official
proceeding, in violation of Title 18, United States Code,
Section 1512(¢c), to wit, after his arrest on a federal criminal
charge, HESTER provided the password associated with his white
Apple iPhone 6 to another individual and asked that individual
to destroy and conceal data on the phone, knowing chat the data
was relevant to a federal criminal proceeding pending in the

Southern District of New York.

(Title 18, United States Code, Section 1512 (c).)

CO CS Sega £. Bourne

FOREPHRSON GEOF FRE | BERMAN
SBOFES staves Attorney

 

 
Case 7:19-cr-00324-NSR Document 10 Filed 07/23/19 Page 3 of 3

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— VV. —
PHILLIP HESTER

Defendant.

 

SUPERSEEDING INDICTMENT
19 Cr. 324

(18 U.S.C. § 922(g) (1)
18 U.S.C. § 1512(c), (k).)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

oppérson.

oC
